DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                            CASSIUS HENZEN,
                               Appellant,

                                      v.

                           SHEREEKA CARTER,
                               Appellee.

                                No. 4D18-2488

                            [December 12, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael I. Rothschild, Judge; L.T. Case No. 15-000612
FMCE (44).

   Cassius Henzen, Miami, pro se.

   No brief filed on behalf of appellee.

PER CURIAM.

   Affirmed. See Fla. R. App. P. 9.315(a).

GERBER, C.J., CIKLIN and KLINGENSMITH, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.